Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 4, 8 and 22-31 have been cancelled
Claims  1-3, 5-7, 9-21, 32 and 33 have been submitted for examination
Claims    1-3, 5-7, 9-21, 32 and 33 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 5, 32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. US publication no. 2004/0230396 (Hereinafter Ye).
2.	In regard to claim 1, Ye teaches:
A method 
providing a wafer comprising a plurality of ICs in accordance with an IC design, wherein the IC design comprises a plurality of sensors; 
(Section [0052] in Ye)
and using at least one hardware processor for testing each of the plurality of ICs by: 
(Figure 1 in Ye)
collecting a plurality of sensor values, the plurality of sensor values including sensor values from each of the plurality of sensors, and 
(Sections [0012] & [0015] & [0017]  & [0023] & [0052] & [0055] & [0063] & [0064] in Ye)
comparing the plurality of collected sensor values to a classification scheme, thereby obtaining a classification for each tested IC; and recording the classification of each tested IC.
(Sections [0007] & [0012] & [0015] & [0017] 7& [0018] & [0023] & [0052] & [0055] & [0063] & [0064] in Ye)
3.	In regard to claim 2, Ye teaches:
The method of claim 1, wherein the step of providing comprises manufacturing the wafer based on the IC design using a fabrication process
(Sections [0012] & [0015] & [0017]  & [0023] & [0052] & [0055] & [0063] & [0064] in Ye)
4.	In regard to claim 3, Ye teaches:
The method of claim 1, wherein the classification scheme is based on one or more of: 
simulations of a plurality of IC operations of the IC design and the fabrication process, wherein the simulations are at least one of: at least one complete IC design simulation, at least one partial IC design simulation, and at least one device simulation for the fabrication process; 
a plurality of training sensor values collected during a pre-production tape-out test; and 
the collected plurality of sensor values.
(Sections  [0052] & [0055] & [0063] & [0069] & [0076] and [0130]-[0134]  in Ye)
5.	In regard to claim 5, Ye teaches:
The method of 
(Sections [0012] & [0015] & [0017]  & [0023] & [0052] & [0055] & [0063] & [0064] in Ye)
6.	Claims 32 and 33 are rejected for the same reasons as per claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 6, 7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ye as applied to claim 1 above, and further in view of Amzaleg et al. US publication no. 2015/0332451 (Hereinafter Amzaleg) and further in view of Kalinin et al. WO 2005/080099 (Hereinafter Kalinin).
8.	In regard to claim 6, Ye teaches substantially all the limitations in claim 1.
	However Ye does not teach:
The method of 
marking an IC package of the tested IC with unique identifications based on the classification, and 
discarding a defective IC.
Amzaleg in an analogous art that teaches system configured to detect defects in an inspection image generated by collecting signals arriving from an article, the system comprising a tangible processor which includes: (i) a distribution acquisition module, configured to acquire a distribution of comparison values, each of the comparison values being indicative of a relationship between a value associated with a pixel of the inspection image and a corresponding reference value; (ii) a fitting module, configured to fit to the distribution an approximation function out of a predefined group of functions; and (iii) a defect detection module, configured to: (a) set a defect detection criterion based on a result of the fitting; and to (b) determine a presence of a defect in the inspection image, based on the defect detection criterion teaches:
The method of 
marking an IC package of the tested IC with unique identifications based on the classification, and 
discarding a defective IC.
(Figure 6, steps (550) &  (560) in Amzaleg)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Ye with Amzaleg that comprises detecting and discarding defective IC.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved Wafer production testing.
9.	In regard to claim 7, Amazaleg teaches:
The method of claim 1 further comprising: 
(i) from each tested IC, determining a set of parameters of the fabrication process based on the classification and the plurality of sensor values; 
(Figure 3, step (510) in Amzaleg)
(ii) selecting a second set of parameters of the fabrication process based on the IC design and the sets of parameters of the fabrication process for each IC; and 
(Figure 3, steps (520) & (530) & (540)  in Amzaleg)
(iii) manufacturing a second wafer using the second set of parameters.
(Figure 3, steps (550)  in Amzaleg)
10.	In regard to claim 9, Amzaleg / Kalinin teach:
The method of claim 1 further comprising: 
identifying the classification scheme based on a plurality of classification values by: 
establishing a matrix representation from the plurality of classification values, each row of the matrix representation comprising classification values in respect of one of the plurality of ICs; 4
computing a covariance matrix from the matrix representation and a singular value decomposition (SVD) for the covariance matrix; 
(Page 5, lines (1-20) in Kalinin
determining, using the SVD, a plurality of distance values, each distance value representing a respective distance between one IC of the plurality of ICs and another IC of the plurality of ICs; and 
identifying, from the plurality of distance values, at least one family, thereby defining the classification scheme.
(Figures 6 & 7 and sections [0152]-[0153] in Amzaleg)
11.	In regard to claim 10, Amzaleg teaches:
The method of claim 9, wherein the step of identifying, from the plurality of distance values, at least one family, comprises: 
classifying a first IC of the plurality of ICs in a first family, such that the first family is defined by the first IC; 
comparing a distance value, from the plurality of distance values, representing a distance between the first IC and a second IC of the plurality of ICs with a predetermined threshold; 
if the distance value is less than the predetermined threshold, classifying the second IC in the first family; and 
if the distance value is greater than the predetermined threshold, classifying the second IC in a second family, such that the second family is defined by the second IC.
(Figures 6 & 7 and sections [0152]-[0153] in Amzaleg)
12.		In regard to claim 11, Amzaleg teaches:
The method of claim 10, wherein the step of identifying, from the plurality of distance values, a plurality of families, further comprises, for each other IC of the plurality of ICs: 
identifying a group of distance values, from the plurality of distance values, each distance value in the group of distance values representing a distance between the other IC and a respective IC of the plurality of ICs that defines a respective family; 
comparing each distance value from the group of distance values with the predetermined threshold; if a distance value from the group of distance values, representing a distance between the respective other IC and a specific IC of the plurality of ICs that defines a specific family, is less than the predetermined threshold, classifying the other IC in the specific family; and 5
if all the distance values from the group of distance values are greater than the predetermined threshold, classifying the other IC in a new family, such that the new family is defined by the other IC.
(Figures 6 & 7 and sections [0152]-[0153] in Amzaleg)
13.	In regard to claim 12, Amzaleg teaches:
The method of claim 9, wherein the step of computing a covariance matrix from the matrix representation comprises: 
normalizing the matrix representation prior to computing the covariance matrix.
(Figure 5 and section [0144]-[0145] in Amzaleg)
14.	In regard to claim 13, Amzaleg teaches:
The method of claim 9, wherein the plurality of classification values are based on one or more of: simulated values determined from a simulation of the IC design; 
a plurality of training sensor values collected during a pre-production tape-out test; and 
measured sensor values.
(Figure 4, step (560) and section [0124]-[0128] in Amzaleg)
15.	In regard to claim 14, Amzaleg teaches:
The method of claim 9, wherein the step of identifying the classification scheme based on the plurality of classification values is at least part of the step of comparing the plurality of collected sensor values to a classification scheme, thereby obtaining a classification for each tested IC.
(Figure 4, step (560) and section [0124]-[0128] in Amzaleg)
16.	In regard to claim 15,Ye /Amzaleg teaches:
The method of 
the plurality of classification values are based on simulated sensor values determined from a simulation of the IC design, the step of identifying the classification scheme based on a plurality of classification sensor values takes place before the step of comparing the plurality of collected sensor values to a classification scheme, thereby obtaining a classification for each tested IC]; and 
(Figures 4A/B/C/D and sections [0077]-[0080] in Ye)
the step of comparing the plurality of collected sensor values to a classification scheme comprises: 
establishing a collected data matrix representation from the plurality of collected sensor values, each row of the matrix representation comprising collected sensor values in respect of one of the plurality of ICs, 6determining, using the collected data matrix representation, a plurality of collected data distance values, each distance value representing a respective distance between one IC of the plurality of ICs and another IC of the plurality of ICs, and classifying, from the plurality of distance values, each of the ICs according to the classification scheme.
(Figure 7 and section [0144]-[0145] and [0153] in Amzaleg)
17.	In regard to claim 16, Amzaleg teaches:
The method of claim 15, wherein: 
the step of computing a covariance matrix from the matrix representation comprises normalizing the matrix representation prior to computing the covariance matrix to define normalization coefficients thereby, and covariance matrix comprises normalizing the matrix representation using the defined normalization coefficients.
(Figure 7 and section [0144]-[0145] and [0153] in Amzaleg)
18.	In regard to claim 17, Ye teaches:
The method claim 9, wherein the matrix representation is established from one or more of: 
simulated sensor values determined from a simulation of the IC design; 
operational parameters determined from a simulation of the IC design; and design signature values.
(Figures 4A/B/C/D and sections [0077]-[0080] in Ye)
19.	In regard to claim 18, Kalinin / Amzaleg teaches:
The method of claim 9, wherein the matrix representation is established from Pre-Si data, and wherein the step of determining, using the SVD, a plurality of distance values, comprises: 
defining a set of Pre-Si SVD signatures by identifying at least one of the following: 
vectors of the SVD for which the corresponding principal values of the SVD are greater than a pre-defined value, and a pre-defined number of vectors of the SVD for which the corresponding principal values of the SVD are the greatest; and determining the plurality of distance values using the set of Pre-Si SVD signatures.
(Page 5, line (1-20) in Kalinin)
20.	In regard to claim 19, Kalinin teaches:
The method of claim 18, wherein the step of determining the plurality of distance values using the Pre-Si SVD signatures comprises: 
calculating at least some of the plurality of distance values, each of the at least some of the plurality of distance values being based on a distance between one of the Pre-Si SVD signatures and another of the Pre-Si SVD signatures.
(Page 5, line (1-50) in Kalinin)
21.	In regard to claim 20, Kalinin teaches:
The method of claim 18, wherein the step of determining the plurality distance values using the set of Pre-Si SVD signatures comprises: 
configuring a plurality of estimators from the simulated sensor values and the set of Pre- Si SVD signatures, each estimator generating an estimated SVD signature from input sensor values; 
estimating from the plurality of estimators, for each of the plurality of ICs, a respective Post-Si SVD signature from the plurality of sensor values; and 
calculating at least some of the plurality of distance values, each of the at least some of the plurality of distance values being based on a distance between one of the Post-Si SVD signatures and another of the Post-Si SVD signatures.
(Page 5, line (1-50) in Kalinin)
22.	In regard to claim 21,Kalinin / Amazaleg
The method of claim 16, wherein the step of determining the plurality distance values using the set of Pre-Si SVD signatures further comprises: calculating further distance values of the plurality of distance values, each of the further distance values being based on a distance between one of the Pre-Si SVD signatures and one of the Post-Si SVD signatures
(Figure 4, step (560) and section [0124]-[0128] in Amzaleg)
(Page 5, line (1-50) in Kalinin)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112